IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRYAN LEE HALL,                                          No, 81994
                Appellant,
                vs.
                THE STATE OF NEVADA,
                Respondent.                                                    DEC 0 8 2022
                                                                                      A. BROWN
                                                                                     PREME COURT
                                    ORDER AFFIRMING IN PART,
                                REVERSING IN PART AND REMANDIAT                       CLERK



                             This is an appeal from a district court order denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial District
                Court, Clark County; Michelle Leavitt, Judge.
                             Appellant Bryan Hall robbed and murdered Bradley Flamm at
                a Las Vegas resort and casino. Hall testified that he killed Flamm because
                Flamm made offensive comments about his sexual history with Hall's wife
                and the paternity of Hall's child. A jury found Hall guilty of robbery and
                first-degree murder and sentenced him to death for the murder. This court
                affirmed the convictions and death sentence on appeal. See Hall v. State,
                No. 62663, 2015 WL 6447296 (Nev. Oct. 22, 2015) (Order of Affirmance).
                Hall filed a timely, first postconviction petition for a writ of habeas corpus.
                The district court denied the petition without conducting an evidentiary
                hearing.
                Ineffective as.sistance of counsel
                             Hall argues the district court erred in denying his claims of
                ineffective assistance of trial and appellate counsel.' To prove ineffective


                      1We  acknowledge that Hall argues that ineffective assistance of
                counsel provides good cause and prejudice to raise claims that could have
                been raised on direct appeal. See NRS 34.810(1)(b). We need not address
                the procedural-bar overlay for two reasons.        First, the ineffective-

SUPREME COURT
     OF
     NEVADA

(01 I947A
                                                                           -2 2 3;3 CPI
                     assistance of counsel, a petitioner must demonstrate that counsel's
                     performance was deficient in that it fell below an objective standard of
                     reasonableness, and resulting prejudice such that there is a reasonable
                     probability that, but for counsel's errors, the outcome of the proceedings
                     would have been different. Strickland v. Washington, 466 U.S. 668, 687-88
                     (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984)
                     (adopting the test in Strickland). Both components of the inquiry must be
                     shown. Strickland, 466 U.S. at 697. An evidentiary hearing is required
                     when the petitioner raises claims supported by specific facts that are not
                     belied by the record and that, if true, would entitle the petitioner to relief.
                     Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222, 225 (1984).
                           Juvenile records
                                  Hall argues that the district court erred in denying his claim

                     that trial and appellate counsel failed to adequately challenge the State's
                     use of his California juvenile records during the penalty phase of his trial.
                     He contends that trial and appellate counsel should have challenged the
                     State's introduction of his juvenile records based on a California law
                     prohibiting the release of juvenile records to unauthorized persons.2      Hall

                     alleges that when the State obtained his juvenile file, a notice was attached
                     to the records that cited Cal. Welf. & Inst. Code § 827, which requires a


                     assistance-of-counsel claims were properly raised for the first time in the
                     postconviction habeas petition. See Pellegrini v. State, 117 Nev. 860, 34
                     P.3d 519 (2001). Second, if Hall had demonstrated that either trial or
                     appellate counsel provided ineffective assistance, he would be entitled to
                     relief and a separate review of the substantive claim underlying the
                     ineffective-assistance-of-counsel claim would not provide further relief.
                           2 To the extent Hall argues that counsel should have challenged the
                     use of his juvenile records under NRS Chapter 62H, we conclude this
                     contention lacks merit because those statutes govern Nevada juvenile
                     justice records.
SUPREME COURT
          OF
      NEVADA
                                                           2
10) I 94 7A    40o
                party authorized to inspect juvenile records to petition the juvenile court for
                an order before further disclosure. See Lorenza P. v. Superior Court, 242
                Cal. Rptr. 877, 879 (Ct. App. 1988) (explaining that defendant could not
                obtain juvenile records by a subpoena; instead, she had "to petition the
                juvenile court to review the records in camera to determine which, if any,
                may be disclosed"). Because the State did not petition for a juvenile court

                order permitting further release of his juvenile records, Hall alleges that
                the State was not authorized to disseminate the records at trial. See People
                v. Stewart, 269 Cal. Rptr. 3d 687, 701 (Ct. App. 2020) (providing that
                "neither a prosecutor nor any other person authorized to inspect without a
                court order is permitted to disseminate confidential information in juvenile
                files to a person not so authorized").
                               Regarding the psychological portions of his juvenile file, Hall
                contends that, even if the State properly obtained the records, trial and
                appellate counsel should have challenged the use of psychological
                evaluations against him on Fifth Amendment grounds. Hall alleges that,
                as a juvenile, he did not initiate or voluntarily undergo a court-ordered
                psychological evaluation, and the State affirmatively used his un-
                Mirandized 3 statements against him in the penalty hearing, and not as
                rebuttal of a mental status defense. Furthermore, Hall contends that the
                district court erred in denying his claim of prosecutorial misconduct related
                to the State's use of his juvenile psychological records—e.g., telling the jury
                he had been assessed as a sexual sadist—and the State concedes that the
                psychologist did not make that diagnosis.
                               The Supreme Court has found that the use of court-ordered
                psychological examinations against a defendant may violate the Fifth


                      3   Miranda v. Arizona, 384 U.S. 436 (1966).
SUPREME COURT
        OF
     NEVADA

                                                         3
(0) I 947A
                     Amendment in some circumstances. Compare Estelle v. Smith, 451 U.S.
                     454, 468 (1981) ("A criminal defendant, who neither initiates a psychiatric
                     evaluation nor attempts to introduce any psychiatric evidence, may not be
                     compelled to respond to a psychiatrist if his statements can be used against
                     hiin at a capital sentencing proceeding."), with Buchanan v. Kentucky, 483
                     U.S. 402, 423-24 (1987) (explaining that introducing portions of a
                     psychiatric report, which the defense jointly requested, to rebut defendant's
                     mental status defense did not violate the Fifth Amendment), and Penry v.
                     Johnson, 532 U.S. 782, 794-95 (2001) (concluding that the admission of a
                     defense-requested psychiatric report during the penalty phase of trial,
                     which was prepared before trial for an unrelated rape charge, did not
                     warrant habeas relief). Likewise, this court has explained that "[denerally,
                     the State may not use a healthcare provider to introduce a defendant's un-
                     Mirandized statements from a court-ordered psychiatric evaluation."
                     Pirnentel v. State, 133 Nev. 218, 228, 396 P.3d 759, 768 (2017); see also
                     Brown v. State, 113 Nev. 275, 281, 289, 934 P.2d 235, 240, 245 (1997)
                     (concluding that the consideration at sentencing of defendant's unwarned
                     statements made to a psychiatrist in a court-ordered examination "violates
                     the 'fair play' rules ... and the Fifth Amendment concerns set forth in
                     Estelle, and constitute[d] reversible error"). Although trial and appellate
                     counsel challenged the use of Hall's juvenile psychological records under
                     Redmen v. State, 108 Nev. 227, 234, 828 P.2d 395, 400 (1992), overruled on
                     other grounds by Alford v. State, 111 Nev.. 1409, 906 P.2d 714 (1995), which
                     provided that "psychiatric evidence purporting to predict the future
                     dangerousness of a defendant is highly unreliable and, therefore,
                     inadmissible at death penalty sentencing hearings," given the authority
                     above, counsel's decision to forgo a Fifth Amendment challenge may have

SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    OR.V.
                fallen below an objective standard of reasonableness and resulted in
                prejudice.
                             In denying this ineffective-assistance-of-counsel claim without
                conducting an evidentiary hearing, the district court overlooked the factual
                issues concerning the California proceedings and the reasonableness of trial
                and appellate counsel's investigation and litigation decisions. Cf. Johnson
                v. State, 117 Nev. 153, 161, 17 P.3d 1008, 1013 (2001) (noting that an
                evidentiary hearing may "be of little value" when the issue presented is
                purely legal). We conclude that Hall alleged specific facts that are not belied
                by the record and that, if true, may have entitled him to relief. In particular,
                the factual underpinnings of trial and appellate counsel's investigation into
                the juvenile records and the context of the psychological evaluations exist
                outside the record. See Hargrove, 100 Nev. at 502-03, 686 P.2d at 225; see
                also Mann v. State, 118 Nev. 351, 354, 46 P.3d 1228, 1230 (2002) (providing
                "that [w]here something more than a naked allegation has been asserted, it
                is error to resolve the apparent factual dispute without granting the accused
                an evidentiary hearing." (internal quotation marks and alteration
                omitted)).   While we express no opinion as to the merits of the issues
                discussed above, we conclude that an evidentiary hearing is necessary to
                fully assess trial and appellate counsel's performance and any potential
                prejudice that resulted. Accordingly, we reverse the district court's order
                as to these ineffective-assistance-of-counsel claims and remand for an
                evidentiary hearing to consider in the first instance whether Hall can
                demonstrate deficient performance and prejudice.          At the evidentiary
                hearing, the district court should focus on whether trial and appellate
                counsel's performance was deficient in investigating and addressing the
                State's procurement and use of his juvenile file and challenging the

SUPREME COURT
         OF
      NEVADA
                                                       5
(0) I g47A
                admissibility of the juvenile psychological records.         In assessing any
                potential prejudice during the penalty phase, the district court should
                consider the weight of the juvenile evidence considering the other evidence
                presented and the extent to which the State relied on the juvenile evidence.
                      Provider-patient privilege
                             Hall argues that the district court erred in denying his claim
                that trial and appellate counsel should have challenged the introduction of
                his juvenile psychological records under California and Nevada privilege
                statutes. We conclude this argument lacks merit.
                             Even assuming the records were privileged under California
                law, he has not shown the documents were protected from admission in
                Nevada.    See Restatement (Second) of Conflict of Laws § 139(2) (1971)
                (providing that lelvidence that is privileged under the local law of the state
                which has the most significant relationship with the communication but
                which is not privileged under the local law of the forum will be admitted").
                As to Nevada, Hall contends that his psychological records were protected
                by the psychologist-patient privilege. The district court found that, even if
                the records were confidential, the "court-ordered examination" exception
                under NRS 49.213(7) applied to Hall's statements. And Hall concedes that
                no Nevada cases support his contention that the district court erroneously
                applied the exception. Accordingly, he has not shown deficient performance
                based on counsel's failure to assert the privilege.          See Steinhorst v.
                Wainwright, 477 So. 2d 537, 540 (Fla. 1985) ("The failure to present a novel
                legal argument not established as meritorious in the jurisdiction of the court
                to whom one is arguing is simply not ineffectiveness of legal counsel."). To
                the extent Hall cites other privilege statutes, he has not presented relevant
                authority or cogent argument. See Maresca v. State, 103 Nev. 669, 673, 748
                P.2d 3, 6 (1987) (recognizing that "[i]t is appellant's responsibility to present
SUPREME COURT
      OF
   NEVADA
                                                       6
  I947A
                relevant authority and cogent argument"). Therefore, the district court did
                not err in denying this ineffective-assistance-of-counsel claim without
                conducting an evidentiary hearing.4
                      Investigation and theory of defense
                              Hall argues that trial counsel should have called an expert to
                discuss the effect of Hydrocodone found in Flamm's system and requested
                independent testing of Flamm's bodily fluids.
                              At trial, the district court admitted a toxicology report that
                showed Flamm had Hydrocodone in his system when he died. Hall contends
                that trial counsel should have presented expert testimony to explain how
                the effect of the drug in Flamm's system made him more prone to make a
                comment instigating a fight. Hall has not shown deficient performance or
                prejudice. Considering Hall's testimony that he attacked and killed Flamm,
                trial counsel pursued an objectively reasonable defense that Flamm
                provoked Hall and he acted in a sudden heat of passion, rather than with
                deliberation and premeditation. See Florida v. Nixon, 543 U.S. 175, 191
                (2004)   ("Attorneys    representing   capital   defendants   face   daunting
                challenges in developing trial strategies, not least because the defendant's
                guilt is often clear."). At trial, Hall testified about what Flamm said, and
                Flamm's fiancee testified that Flamm sometimes made inappropriate
                comments. Nevertheless, the jury rejected lesser offenses and found Hall
                guilty of first-degree murder. Because the State presented overwhelming
                evidence supporting that finding, Hall has not shown that presenting


                      4Hall  also argues that the district court erred in denying his claims
                that counsel should have argued that the use of the psychological records
                violated his constitutional rights to counsel and due process. Hall points to
                nothing in the record demonstrating violations of these rights beyond the
                issues addressed above regarding use of the juvenile records. See Hargrove,
                100 Nev. at 502-03, 686 P.2d at 225.
SUPREME COURT
        OF
     NEVADA
                                                       7
01 t9,17A
                additional evidence that Flamm likely made an inappropriate comment
                would have created a reasonable probability of a different outcome in the
                guilt phase of trial. See Molina v. State, 120 Nev. 185, 192, 87 P.3d 533, 538
                (2004) (providing that "[w]here counsel and the client in a criminal case
                clearly understand the evidence and the permutations of proof and outcome,
                counsel is not required to unnecessarily exhaust all available public or
                private resources" when preparing a defense for trial).              Likewise,
                independent testing to confirm the presence of drugs in Flamm's system
                would not have resulted in a different outcome. Therefore, the district court
                did not err in denying this ineffective-assistance-of-counsel claim without
                conducting an evidentiary hearing.
                      Prior-bad-act evidence
                            Hall argues that trial counsel should have ensured a limiting
                instruction was given addressing the use of prior-bad-act evidence and
                appellate counsel should have raised the issue. Hall has not shown deficient
                performance or prejudice. The record shows that trial counsel objected to
                the admission of evidence that, during an incident that led to a prior felony
                battery conviction, Hall told his ex-wife that he would rape and kill her
                former romantic partners. After the district court permitted the State to
                elicit that testimony, trial counsel made a strategic decision to decline the
                district court's offer to give a limiting instruction pursuant to Tavares v.
                State, 117 Nev. 725, 731, 30 P.3d 1128, 1132 (2001); however, the jury was
                instructed that a prior felony conviction could only be considered in
                assessing a witness's credibility.     Hall has not shown extraordinary
                circumstances to challenge trial counsel's strategic decision.         See id.
                (recognizing that "the defense may not wish a limiting instruction to be
                given for strategic reasons"); see also Cullen v. Pinholster, 563 U.S. 170, 196
                (2011) (explaining that a reviewing court is "required not simply to give the
SUPREME COURT
         OF
      NEVADA
                                                      8
(0) t 947A
                attorneys the benefit of the doubt, but to affirmatively entertain the range
                of possible reasons [a petitioner's] counsel may have had for proceeding as
                they did" (internal quotation marks, alterations, and citations omitted));
                Lara v. State, 120 Nev. 177, 180, 87 P.3d 528, 530 (2004) (holding that
                counsel's strategic    decisions are "virtually unchallengeable         absent
                extraordinary    circumstances"    (internal   quotation    marks    omitted)).
                Likewise, given the overwhelming evidence of Hall's guilt, including his
                testimony that he killed Flamm, he has not shown that appellate counsel
                omitted a meritorious claim. Therefore, the district court did not err in
                denying this claim without conducting an evidentiary hearing.
                      Examination of witnesses
                            Hall argues that trial and appellate counsel should have made
                several challenges to trial testimony. For the reasons discussed below, Hall
                has not shown deficient performance or prejudice. See Ennis v. State, 122
                Nev. 694, 706, 137 P.3d 1095, 1103 (2006) ("Trial counsel need not lodge
                futile objections to avoid ineffective assistance of counsel claims."); see also
                McConnell v. State, 125 Nev. 243, 253, 212 P.3d 307, 314 (2009) ("Appellate
                counsel is not required to raise every nonfrivolous issue on appeal.").
                            First, Hall contends that trial counsel failed to appropriately
                object when the State asked him if his wife testified accurately about
                picking him up the night of the killing and that appellate counsel should
                have raised the issue.      We disagree because trial counsel made an
                appropriate objection pursuant to DeChant v. State, 116 Nev. 918, 924, 10
                P.3d 108, 112 (2000) (holding that lay witness's opinion about the veracity
                of another witness is inadmissible), and, given the overwhelming evidence
                of guilt, Hall has not shown a reasonable probability of success had
                appellate counsel raised this issue. See King v. State, 116 Nev. 349, 356,
                998 P.2d 1172, 1176 (2000) (providing that prosecutorial misconduct may
SUPREME COURT
        OF
     NEVADA

                                                       9
(0) 1947A
                be harmless where there is overwhelming evidence of guilt). The district
                court therefore did not err in rejecting this ineffective-assistance-of-counsel
                claim without conducting an evidentiary hearing.
                            Second, Hall contends that trial and appellate counsel failed to
                challenge a detective narrating surveillance footage.           Much of the
                surveillance footage came from an elevated camera and the detective's
                narration assisted the jurors by orienting them and helping them follow the
                timeline of Hall's movements inside and outside the casino. The narration
                thus was not improper. See Burnside v. State, 131 Nev. 371, 387-89, 352
                P.3d 627, 639-640 (2015) (explaining that narration of surveillance video is
                proper if it assists the jury in making sense of the depicted images). Hall
                also asserts that the State asked the detective leading questions about his
                investigation.   Even if the questions were leading, there was nothing
                objectionable about the detective testifying to his perceptions of the crime
                scene and his opinions about what crimes he was investigating. See NRS
                50.265 (permitting opinion testimony based on a witness's perceptions).
                Accordingly, Hall has not shown a reasonable probability of success had
                trial counsel objected or appellate counsel raised this issue on appeal.
                Therefore, the district court did not err in denying this ineffective-
                assistance-of-counsel claim without conducting an evidentiary hearing.
                            Third, Hall contends that trial counsel should have objected to
                leading questions posed to the medical examiner.         After reviewing the
                record, we discern nothing objectionable about asking the medical examiner
                about her perceptions and opinions of Flamm's injuries. See NRS 50.285
                (permitting expert opinion testimony). Accordingly, the district court did
                not err in denying this ineffective-assistance-of-counsel claim without
                conducting an evidentiary hearing.

SUPREME COURT
       OF
    NEVADA
                                                      10
01 1947a
                                    Fourth, Hall contends that trial and appellate counsel should
                       have challenged the testimony of Flamm's fiancee based on a lack of
                       personal knowledge about Flamm's tip money. She testified that on the
                       night of his murder, Flamm likely earned between $100 and $200 in cash
                       from tips.   On the night of the murder, Flamm's fiancee worked as a
                       manager at the restaurant where Flamm worked. We conclude she had
                       sufficient personal knowledge to estimate the amount of tip money Flamm
                       likely made that night. See NR 50.265; Lane v. Second Judicial Dist. Court,
                       104 Nev. 427, 446, 760 P.2d 1245, 1257 (1988) ("[T]o be competent to testify,
                       a witness must have personal knowledge of the subject of his testimony.").
                       Thus, neither trial nor appellate counsel omitted a meritorious challenge,
                       and the district court did not err in denying this ineffective-assistance-of-
                       counsel claim without conducting an evidentiary hearing.
                                    Finally, Hall contends that trial and appellate counsel should
                       have challenged a witness's identification of him from surveillance footage.
                       Hall has not shown that counsel omitted a meritorious challenge given his
                       testimony admitting that he was the individual depicted in the surveillance
                       footage. Furthermore, the record reflects that the witness had a reasonable
                       basis from which he could correctly identify Hall since he previously worked
                       with Hall for over a year. See Rossana v. State, 113 Nev. 375, 380, 934 P.2d
                       1045, 1048 (1997) (providing that a lay witness's opinion testimony
                       CCregarding the identity of a person depicted in a surveillance photograph"

                       is admissible "if there is some basis for concluding that the witness is more
                       likely to correctly identify the defendant from the photograph than is the
                       jury" (internal quotation marks omitted)). Therefore, the district court did
                       not err in denying this ineffective-assistance-of-counsel claim without
                       conducting an evidentiary hearing.

SUPREME COURT
         OF
      NEVADA
                                                            11
(0) I 947A    .ORDID
                        Use of the term "murder"
                                Hall argues that trial counsel should have challenged the
                prosecutor referring to Flamm's death as a "murder" by making ongoing
                objections, and appellate counsel should have raised the issue. Contrary to
                Hall's assertion, trial counsel's decision to object to the first instance and
                not make ongoing objections was objectively reasonable because continued
                objections would have unnecessarily drawn attention to the prosecutor
                saying that Hall murdered Flamm. Cf. Bussard v. Lockhart, 32 F.3d 322,
                324 (8th Cir. 1994) (observing that counsel's decision to object to
                prosecutorial misconduct during closing argument is a strategic decision
                which "must take into account the possibility that the court will overrule it
                and that the objection will either antagonize the jury or underscore the
                prosecutor's words in their minds"). The district court therefore did not err
                in denying this ineffective-assistance-of-counsel claim without conducting
                an evidentiary hearing.
                                Regarding appellate     counsel,    he   raised   several   alleged
                instances of prosecutorial misconduct that occurred in the penalty hearing.
                See Hall v. State, No. 62663, 2015 WL 6447296, at *4-5 (Nev. Oct. 22, 2015)
                (Order of Affirmance). The issue raised now would not have been frivolous
                given    that    trial   counsel   preserved   it   below   but   considering   the
                overwhelming evidence in the guilt phase it was objectively reasonable for
                appellate counsel to focus on penalty-phase claims of misconduct. See Gray
                v. Greer, 800 F.2d 644, 646 (7th Cir. 1986) ("When a claim of ineffective
                assistance of counsel is based on failure to raise viable issues, the
                [reviewing] court must examine the trial court record to deterrnine whether

                appellate counsel failed to present significant and obvious issues on
                appeal.").      Therefore, the district court did not err in denying this

SUPREME COURT
        OF
     NEVADA
                                                         12
CO) 1947A
                ineffective-assistance-of-counsel claim without conducting an evidentiary
                hearing.
                      Closing argument
                            Hall argues that appellate counsel should have argued the
                State improperly shifted the burden of proof during its rebuttal argument.
                "Generally, a prosecutor's comment on the defense's failure to call a witness
                impermissibly shifts the burden of proof to the defense." Browning v. State,
                120 Nev. 347, 360, 91 P.3d 39, 49 (2004).
                            Here, the State commented on trial counsel's unsupported
                assertion about disinhibition and told the jury that the defense could have
                presented a witness to testify about the effects of the Hydrocodone in
                Flamm's blood. "The tactic of stating that the defendant can produce certain
                evidence . . . is an attempt to shift the burden of proof and is improper."
                Barron v. State, 105 Nev. 767, 778, 783 P.2d 444, 451 (1989). Although the
                issue thus may not have been frivolous, particularly where trial counsel
                preserved the issue with an objection, appellate counsel was not ineffective
                because even if this instance of misconduct were cumulated with the single
                possible error demonstrated on direct appeal, Hall, 2015 WL 6447296, at *8
                n.4, it is not reasonably probable that this issue would have changed the
                outcome on appeal given the overwhelming evidence of guilt. Therefore, the
                district court did not err in denying this ineffective-assistance-of-counsel
                claim without conducting an evidentiary hearing.
                      Jury instructions
                            Hall argues that trial and appellate counsel should have
                challenged the guilt and penalty phase jury instructions regarding the
                weighing of aggravating and mitigating circumstances, premeditation and
                deliberation, malice, equal and exact justice, and reasonable doubt. Hall
                has not shown deficient performance or prejudice. Counsel could not have
SUPREME COURT
        OF
     NEVADA

                                                     13
(01 1947A
                successfully challenged any of these instructions given controlling Nevada
                authority.     See, e.g., McConnell, 125 Nev. at 254, 212 P.3d at 314-15
                (explaining that nothing in Nevada's statutory scheme "requires a jury to
                find, or the State to prove, beyond a reasonable doubt that no mitigating
                circumstances outweighed the aggravating circumstances in order to
                impose the death penalty"); Byford, v. State, 116 Nev. 215, 236-37, 995 P.2d
                700,   714-15 (2000) (approving the premeditation and deliberation
                instruction given here); id. at 232, 995 P.2d at 712 (upholding the malice
                instruction where the jury is properly instructed on the presumption of
                innocence); Leonard v. State (Leonard I), 114 Nev. 1196, 1208, 969 P.2d 288,
                296 (1998) (concluding that the use of allegedly archaic statutory language
                in the malice instruction did not deprive defendant of a fair trial); id. at
                1209, 969 P.2d at 296 (providing that where the jury has been instructed
                that the defendant is presumed innocent and that the State bears the
                burden of proving guilt beyond a reasonable doubt, the equal-and-exact-
                justice instruction does not undermine the presumption of innocence or
                lessen the burden of proof); Chambers v. State, 113 Nev. 974, 982-83, 944
                P.2d 805, 810 (1997) (upholding the reasonable doubt instruction provided
                in NRS 175.211). Therefore, the district court did not err in denying this
                ineffective-assistance-of-counsel claim without conducting an evidentiary
                hearing.5



                       5Hall also argues that trial counsel should have objected to the
                mitigation-evidence instruction. After considering the instructions as a
                whole, this court rejected a challenge to this instruction on appeal. Hall,
                2015 WL 6447296, at *6-7. That decision is the law of the case and Hall has
                not demonstrated circumstances to warrant revisiting it. See Hsu v. Cty. of
                Clark, 123 Nev. 625, 630, 173 P.3d 724, 728 (2007) (explaining that the
                purpose of the law-of-the-case doctrine is to prevent reconsideration of
                matters that have been settled and put to rest).
SUPREME COURT
        OF
     NEVADA
                                                    14
(0) 1947A
                      Penctlty hearing advocacy
                               Hall argues that trial counsel abandoned the role of an advocate
                during opening and closing remarks.6        During the penalty phase of trial,

                "counsel's mission is to persuade the trier that his client's life should be
                spared." Florida v. Nixon, 543 U.S. 175, 191 (2004). First, Hall takes issue
                with trial counsel opening the penalty phase of trial with an anecdote about
                not knowing how to describe his profession to his son's class. Hall asserts
                that the anecdote told the jurors that trial counsel believed representing
                capital defendants is so distasteful that he could not describe it.        We

                disagree because the anecdote communicated to the jurors that counsel
                understood the unpleasant details of Hall's juvenile and adult criminal
                offenses. Trial counsel was not objectively unreasonable in acknowledging
                the grisly facts of both the underlying murder of Flamm and Hall's juvenile
                conduct.   See id. at 192 ("[C]ounsel cannot be deemed ineffective for
                attempting to impress the jury with his candor and his unwillingness to
                engage in a useless charade." (internal quotation marks omitted));
                Yarborough v. Gentry, 540 U.S. 1, 9 (2003) ("By candidly acknowledging his
                client's shortcomings, counsel might have built credibility with the jury and
                persuaded it to focus on the relevant issues in the case."). And trial counsel
                returned to the anecdote in closing argument to support his appeal for
                mercy, which Hall concedes was his best argument against the death
                penalty.
                               Relying on Wilson v. State, 105 Nev. 110, 771 P.2d 583 (1989),

                Hall also contends that trial counsel niade comments that aided the


                      6 Hall also contends that trial counsel should have objected to multiple
                alleged trial errors this court rejected under plain error review on direct
                appeal. We conclude that harmless error review would not have resulted in
                a different outcome on direct appeal.
SUPREME COURT
        OF
     NEVADA
                                                       15
(0) IV47A
                prosecution. In Wilson, this court concluded that trial counsel's "decision
                not to present a large body of mitigating evidence, coupled with counsel's
                egregious remarks before the sentencing panel, denied [appellant] the
                effective assistance of counsel." Id. at 113, 771 P.2d at 584. Counsel's
                performance in this case is not comparable to defense counsel's performance
                in Wilson. Trial counsel presented substantial evidence in mitigation that
                is reflected in one or more jurors finding nine mitigating circumstances.
                Rather than making a plea for mercy directly for Hall, trial counsel
                implored the jurors to bestow mercy for Hall's family and impose a life
                sentence. Given the brutal and senseless nature of Flamm's murder and
                Hall's adult and juvenile conduct, we conclude that counsel's approach was
                not objectively unreasonable. See Yarborough, 540 U.S. at 5-6 ("[C]ounsel
                has wide latitude in deciding how best to represent a client, and deference
                to counsel's tactical decisions in his closing presentation is particularly
                important because of the broad range of legitimate defense strategy at that
                stage."). Drawing the jurors' attention to the pain felt by Flamm's family
                supported counsel's argument that sentencing Hall to death would also
                inflict pain on Hall's family. Furthermore, Hall has not shown a reasonable
                probability of a different outcome had trial counsel made a plea for mercy
                directly for Hall. Therefore, the district court did not err in denying this
                ineffective-assistance-of-counsel claim without conducting an evidentiary
                hearing.7




                      7To  the extent Hall argues that appellate counsel should have raised
                this issue, we conclude that he has not shown that counsel omitted a
                meritorious issue because this court generally declines to address
                ineffective-assistance-of-counsel claims on direct appeal. See Feazell v.
                State, 111 Nev. 1446, 1449, 906 P.2d 727, 729 (1995).
SUPREME COURT
        OF
     NEVADA

                                                    16
(01 1947A
                      Capital deliberations
                              Hall argues that trial counsel misled the jurors about the

                deliberative process and when the death penalty is an available sentence.
                We disagree because under Nevada law, "a defendant is death-eligible once
                the State proves the elements of first-degree murder and the existence of at
                least one statutory aggravating circumstance." Castillo v. State, 135 Nev.
                126, 128, 442 P.3d 558, 560 (2019); see also NRS 175.554(3). After reviewing
                the record in this case, we conclude that trial counsel accurately described
                the capital deliberative process. Trial counsel correctly told the jury that if
                one juror finds mitigating circumstances sufficient to outweigh the
                aggravating circumstances, the death penalty is no longer a sentencing
                option. See Barlow v. State, 138 Nev., Adv. Op. 25, 507 P.3d 1185, 1199-00
                (2022). Therefore, the district court did not err in denying this ineffective-
                assistance-of-counsel claim without conducting an evidentiary hearing.8
                      Future dangerousness
                              Hall argues that trial counsel should have presented mitigation
                evidence that he would make a positive adjustment to incarceration to rebut
                the State's future dangerousness argument.        Relying on a violence risk

                assessment for prison, he contends that trial counsel should have
                introduced evidence that he would behave well in prison and not be a
                danger.   Hall has not shown deficient performance or prejudice.         Trial

                counsel presented testimony from two fellow inmates about positive
                interactions with Hall while in custody.         Therefore, this ineffective-


                      8Hall also argues that erroneous weighing language in the unused
                verdict form warrants relief. We disagree because Hall could have raised
                this claim in prior proceedings, NRS 34.810(1)(b), and Hall has not shown
                cause and prejudice to overcome the procedural bar. See Barlow, 138 Nev.,
                Adv. Op. 25, 507 P.3d at 1192 n.4 (finding no error in the district court
                giving a similar verdict form).
SUPREME COURT
        OF
     NEVADA
                                                      17
(0) I947A
                assistance-of-counsel claim is belied by the record and the district court did
                not err in denying it without conducting an evidentiary hearing.          See

                McNelton v. State, 115 Nev. 396, 410, 990 P.2d 1263, 1273 (1999) (providing
                that the decision regarding what mitigation evidence to present is a tactical
                one entrusted to defense counsel).
                      Challenges to the death penalty
                            Hall argues that trial and appellate counsel should have argued
                that lethal injection constitutes cruel and unusual punishment. A challenge
                to the method of execution cannot be raised in a postconviction petition for
                a writ of habeas corpus because it does not challenge the validity of the
                sentence. See McConnell, 125 Nev. at 249, 212 P.3d at 311. And Hall has
                not shown deficient performance or prejudice given that this court has
                repeatedly rejected similar challenges. See, e.g., Belcher v. State, 136 Nev.
                261, 278, 464 P.3d 1013, 1031 (2020) (rejecting a claim that the death
                penalty "violates the Eighth Amendment's prohibition against cruel and
                unusual punishment"); Leonard v. State (Leonard II), 117 Nev. 53, 83, 17
                P.3d 397, 416 (2001) (explaining that "R]his court has repeatedly upheld
                Nevada's death penalty against similar challenges"). Therefore, the district
                court did not err in denying this ineffective-assistance-of-counsel claim
                without conducting an evidentiary hearing.
                      Cumulative error
                            Hall argues that the district court erred in denying his claim
                that the cumulative effect of errors by trial and appellate counsel deprived
                him of a fair trial.     This court has never determined that multiple
                deficiencies in counsels' performance may be considered cumulatively for
                purposes of Strickland's prejudice prong. See McConnell, 125 Nev. at 259,
                212 P.3d at 318 (applying without adopting the cumulative error standard).
                Even assuming that counsel's deficiencies can be cumulated, we have found
SUPREME COURT
        OF
     NEVADA

                                                      18
40) I947A
                only one potential deficiency related to Hall's juvenile records and granted
                appropriate relief (an evidentiary hearing), and therefore there is nothing
                to cumulate.9
                Actual innocence
                            Hall argues that he is actually innocent of the death penalty.
                Even assuming that a free-standing claim of actual innocence is cognizable
                in a postconviction habeas petition, see Berry v. State, 131 Nev. 957, 967 n.3,
                363 P.3d 1148, 1154 n.3 (2015) (noting that "Mins court has yet to address
                whether and, if so, when a free-standing actual innocence claim exists"),
                Hall does not point to any new evidence or allege that either aggravating
                circumstance is legally invalid. Accordingly, he has not demonstrated that
                he is actually innocent of the death penalty. See Lisle v. State, 131 Nev.
                356, 362, 351 P.3d 725, 730 (2015) (providing that to show actual innocence
                of the death penalty, the petitioner must show that it is more likely than
                not that no reasonable juror would have found the aggravating
                circumstances based on new evidence or that the aggravating circumstances
                are invalid as a matter of law). Therefore, the district court did not err in
                denying this claim without conducting an evidentiary hearing.
                Elected judges
                            Hall argues that the district court erred in denying his claim
                that elected judicial officers are inherently biased. Hall did not substantiate
                his contentions with portions of the record demonstrating bias against him
                because the district judge and Supreme Court justices are popularly elected.



                      9To the extent Hall argues that the State failed to respond to some of
                his arguments, we conclude the State adequately addressed Hall's
                contentions. Cf. Belcher, 136 Nev. at 267, 464 P.3d at 1023 (discussing the
                State's complete failure to respond or address an issue as a confession of
                error).
SUPREME COURT
        OF
     NEVADA

                                                      19
(0) I947A
                See Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225 (1984)
                (requiring petitioner to plead "specific factual allegations that would, if true,
                have entitled him" to relief). And this court has rejected similar claims
                where an appellant fails to establish actual judicial bias.            See, e.g.,

                McConnell, 125 Nev. at 256, 212 P.3d at 316 (rejecting the same claim where
                appellant "failed to substantiate this claim with any specific factual
                allegations demonstrating actual judicial bias"). Furthermore, a jury, not
                judges, found Hall guilty of first-degree murder and sentenced him to death.
                Therefore, the district court did not err in denying this claim without
                conducting an evidentiary hearing.
                Disqualification of the District Attorney's Office
                             Hall argues that the district court erred in denying his motion
                to disqualify the Clark County District Attorney's Office.m Hall contends
                that the prosecutors' improper use of his juvenile records created an
                appearance of impropriety warranting disqualification. We disagree. This
                court has retreated from the impropriety standard and concluded "that the
                appropriate inquiry is whether the conflict would render it unlikely that the
                defendant would receive a fair trial unless the entire prosecutor's office is
                disqualified from prosecuting the case." State v. Eighth Judicial Dist. Court
                (Zogheib), 130 Nev. 158, 165, 321 P.3d 882, 886 (2014). And the State
                disagreeing with Hall's legal position on admission and use of his juvenile
                records is insufficient to show the prosecuting office's participation in the
                postconviction proceeding resulted in an unfair proceeding.           Thus, the



                      mWe reject the State's argument that the denial of the motion to
                disqualify is not properly raised in this appeal as it is a decision related to
                the habeas proceedings. See NRS 177.045 (providing that intermediate
                decisions of the district court may be raised in an appeal from a final
                judgment).
SUPREME COURT
        OF
     NEVADA
                                                       20
(01 I947A
                    district court did not abuse its discretion in denying the motion to
                    disqualify. See id. at 161, 321 P.3d at 884 (reviewing a district court's
                    resolution of a motion to disqualify a prosecutor's office for an abuse of
                    discretion).
                                   Having concluded that Hall is entitled only to the relief
                    described above, we
                                   ORDER the judgment of the district court AFFIRMED IN
                    PART AND REVERSED IN PART AND REMAND this matter to the
                    district court for proceedings consistent with this order."



                                               , C.J.                                     J.
                    Parraguirre                                Hardesty


                                               ,   J.
                    Stiglich                                   Cadish


                                                   J.
                    Pickering                                  Herndon




                    cc:   Hon. Michelle Leavitt, District Judge
                          Karen A. Connolly, Ltd.
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk


                         "This order constitutes our final disposition of this appeal.    Any
                    subsequent appeal shall be docketed as a new matter.
                           The Honorable Abbi Silver having retired, this matter was decided by
                    a six-justice court.
SUPREME COURT
        OF
     NEVADA
                                                         21
(0) 1947A    GADD